Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2011-140966 (machine translation included) in view of Green (US 3632427) and Hayes et al (US 3627601).
Japanese Patent ‘699 taught that it was well known and understood in the art of manufacturing pressure vessels to wet wind epoxy resin impregnated filaments directly upon a liner. The reference suggested that the epoxy employed had a viscosity between at 50 degrees C between 50 mPa sec and 500 mPa sec in the wet method in order to facilitate impregnation of the filaments (see paragraph [0020]. As described with reference to Figure 2, the filaments are fed through an impregnation bath 5 containing uncured epoxy resin 4 and then subject to filament winding to form a layer of the impregnated fiber on the liner 2. The reference taught that the reinforcement or resin ratio included 50:50 to 60:20 (see paragraph [0018]). The reference failed to express that the epoxy resin employed had a pot life of at least 48 hours (a viscosity between 200-1000 mPa sec at a temperature range from 40-50 degrees C is defining the pot life of the epoxy resin  matrix).
However, in a process of filament winding, it was known at the time the invention was made to provide an epoxy resin which had a long pot life where the resin was cured at an elevated temperature following the winding operation wherein the resin included a curing agent and a reactive diluent as taught by Green (see column 4, lines 19-29, column 5, lines 1-32). The resin was a mixture of an imidazole alkyl acid phosphate and epoxy which was cured at around 120 degrees C and had an extended pot life and a low viscosity (see column 2, lines 33-36, column 2, lines 50-60). The epoxy resins used included bifunctional epoxy resins, see column 3, lines 21-57. The reference additionally suggested that the epoxy equivalent weight for the epoxies lied between 180-200, see example 1 for instance. Additionally, the reference suggested that reactive diluents would have been included in the composition as desired, see column 3, line 65-column 4, line 2. The reference suggested that the viscosity of the resin would have been below 1000 mPa sec in the winding operation and that the reference provided an extended pot life for the resin when at a temperature less than 90 degrees C (presumably several days). The reference did not express that the resin bath was heated in the winding operation (where the bath was maintained at a temperature between 15-50 degrees C during the coating of the filaments in the winding operation). 
The reference to Hayes taught that it was known at the time the invention was made in a filament winding operation, which was a wet winding operation, that the filaments were impregnated with the resin in a resin bath and then wound wherein the resin used included an epoxy resin. Hayes et al taught that one skilled in the art would have heated the matrix in the resin bath to greater than 35 degrees C and for epoxy resin up to 50 degrees C in order to lower the viscosity of the matrix material as well as reduce the inclusion of air within the impregnated filaments prior to the winding operation. Applicant is referred to column 2, lines 69-75, column 3, lines 20-48column 7, lines 2-15. Clearly, in order to reduce the viscosity of the epoxy to enhance impregnation in the resin bath during filament winding as well as eliminate air within the resin in the impregnated filaments, it would have been obvious to one of ordinary skill in the art at the time the invention was made to heat the epoxy resin to at temperature of 50 degrees C in the resin bath during the filament winding operation in order to provide the resin with a suitable viscosity for impregnation during the wet winding as well as to limit trapped air in the matrix material as expressed by Hayes et al wherein the epoxy resin employed in the wet winding operation employed a resin formulated to have a long pot life as expressed by Green when filament winding in a wet winding operation on a liner to make a pressure vessel in accordance with the teachings of Japanese Patent 2011-140966.
With respect to claim 2, the reference to Hayes heated the epoxy resin to 50 degrees C in the coating operation therein during filament winding. Regarding claim 3, the reference to Japanese Patent ‘966 taught the identified weight ratio of resin to reinforcement employed in the operation of winding to make a pressure vessel. Regarding claim 4, the reference to Hayes clearly expressed that one would have heated the epoxy resin to greater than 35 degrees C and performed the winding with the epoxy resin bath at 50 degrees C and the reference to Green suggested that the matrix have a viscosity less than 1000 mPa sec and at 90 degrees C had a viscosity of 890 mPa sec. The reference to Hayes clearly desired that the viscosity be controlled via a heating steps in the bath and the reference to Japanese Patent ‘966 desired the viscosity to be between 50 to 500 mPa sec. Clearly the viscosity of the resin in the resin bath was such that the pot life was retained for several days within the range useful for filament winding at a temperature of 50 degrees C. Regarding claim 5, the reference to Japanese Patent ‘966 suggested curing at 80 degrees C (paragraph [0026] while Green suggested curing at 120 degrees C (column 2, lines 33-36) and Hayes at 100 degrees C (column 8, lines 1-4). One skilled in the art would have understood that the resin would have been cured at an elevated temperature of around 100 degrees C. regarding claim 6, Green taught the use of an epoxy resin, at least one reactive diluent from the group of glycidyl ethers and a curing agent as claimed. Regarding claims 7-9, the epoxy equivalent weight suggested for the epoxy in Green was between 180-200 in the example (see column 5, lines 1-13). Regarding claims 10 and 11, the references all suggested reinforcing fibers in the form of filaments for example which were formed from carbon or glass. Regarding claim 12, Japanese Patent ‘966 taught that the liner was formed from plastic or metal, see paragraph [0002] for instance. Regarding claims 13-15, note that Hayes suggested that for epoxy resin the resin bath was maintained at 50 degrees C and additionally the reference made clear that the bath be heated at least to 35 degrees C to improve impregnation in the bath by reducing the viscosity of the resin and removing air from the impregnated filaments from the matrix therein. Regarding claim 16, the curing agent in Green was a liquid, see column 2, lines 43-49. Regarding claim 18and 19, the references suggested that one perform the coating in the bath with an epoxy having a viscosity of around 500 mPa sec or less (see Japanese Patent ‘966, paragraph [0020]) and the reference to Hayes suggested that the bath was held at 50 degrees C during the coating operation. One skilled in the art would have recognized that the epoxy resin would have had the identified property recited therein.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2011-140966 (machine translation included) in view of Shah et al (US 6441064) and Hayes et al (US 3627601) and optionally further taken with Green (US 3632427).
Japanese Patent ‘699 taught that it was well known and understood in the art of manufacturing pressure vessels to wet wind epoxy resin impregnated filaments directly upon a liner. The reference suggested that the epoxy employed had a viscosity between at 50 degrees C between 50 mPa sec and 500 mPa sec in the wet method in order to facilitate impregnation of the filaments (see paragraph [0020]. As described with reference to Figure 2, the filaments are fed through an impregnation bath 5 containing uncured epoxy resin 4 and then subject to filament winding to form a layer of the impregnated fiber on the liner 2. The reference taught that the reinforcement or resin ratio included 50:50 to 60:20 (see paragraph [0018]). The reference failed to express that the epoxy resin employed had a pot life of at least 48 hours (a viscosity between 200-1000 mPa sec at a temperature range from 40-50 degrees C is defining the pot life of the epoxy resin  matrix).
Shah et al taught a one component epoxy resin composition which incorporated a dicyandiamide latent heat activated curing agent and an accelerator (a phosphoric acid salt of an imidazole) which was useful for filament winding (see column 3, lines 54-58). The reference taught that the resin had storage stability at 42.5 degrees C, see examples 15-21 table 3. The reference taught that the epoxy resin was cured at relatively low temperature and had storage stability therein, column 1, lines 31-40. The reference clearly suggested that dicyandiamide was a known curing agent for epoxy which would have had an extended pot life at 50 degrees C and was useful in filament winding operations, however there is no evidence that the winding operation of Japanese Patent ‘966 would have been performed with a resin bath which was heated to 50 degrees C. 
The reference to Hayes taught that it was known at the time the invention was made in a filament winding operation, which was a wet winding operation, that the filaments were impregnated with the resin in a resin bath and then wound wherein the resin used included an epoxy resin. Hayes et al taught that one skilled in the art would have heated the matrix in the resin bath to greater than 35 degrees C and for epoxy resin up to 50 degrees C in order to lower the viscosity of the matrix material as well as reduce the inclusion of air within the impregnated filaments prior to the winding operation. Applicant is referred to column 2, lines 69-75, column 3, lines 20-48column 7, lines 2-15. Clearly, in order to reduce the viscosity of the epoxy to enhance impregnation in the resin bath during filament winding as well as eliminate air within the resin in the impregnated filaments, it would have been obvious to one of ordinary skill in the art at the time the invention was made to heat the epoxy resin to at temperature of 50 degrees C in the resin bath during the filament winding operation in order to provide the resin with a suitable viscosity for impregnation during the wet winding as well as to limit trapped air in the matrix material as expressed by Hayes et al wherein the epoxy resin employed in the wet winding operation employed a resin formulated to have a long pot life as expressed by Shah et al where the epoxy incorporated a dicyandiamide latent heat curing agent therein when filament winding in a wet winding operation on a liner to make a pressure vessel in accordance with the teachings of Japanese Patent 2011-140966.
While the references taught the overall filament winding operation, where a dicyandiamide latent heat curing agent was employed as the curing agent for the epoxy in a filament winding operation, where the resin had storage stability (pot life) for days at 42.5 degrees C, there is no indication that the viscosity of the same would have been between 200-1000 mPa sec during the processing therein (in the resin bath). Green expressed that the epoxy resin have a viscosity less than 1000 mPa in the bath during the filament winding operation and that such was measured by the pot life/ shelf life of the resin, see column 5, lines 1-33. It would have been obvious to one of ordinary skill in the art at the time the invention was made that the resin of Shah et al when employed in a filament winding operation would have had the requisite viscosity properties desired for wet winding therein as evidenced by Green in the process of filament winding a pressure vessel as taught by Japanese Patent ‘966 wherein the resin bath was heated during winding to 50 degrees C as expressed by Hayes to reduce possible air voids in the matrix.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746